      Case 20-05526                 Doc 14         Filed 06/25/20 Entered 06/25/20 23:24:41                  Desc Imaged
                                                  Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Rhonda L Ford                                               Social Security number or ITIN   xxx−xx−9691
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−05526



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Rhonda L Ford

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           June 23, 2020                                                                 United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 20-05526         Doc 14     Filed 06/25/20 Entered 06/25/20 23:24:41           Desc Imaged
                                    Certificate of Notice Page 2 of 5




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 20-05526        Doc 14     Filed 06/25/20 Entered 06/25/20 23:24:41             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 20-05526-TAB
Rhonda L Ford                                                                           Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: admin                  Page 1 of 3                   Date Rcvd: Jun 23, 2020
                               Form ID: 318                 Total Noticed: 100


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 25, 2020.
db             +Rhonda L Ford,    15636 Church Dr,    South Holland, IL 60473-1537
28680682       +Bank of America,    Bankruptcy Department,     PO Box 982284,    El Paso, TX 79998-2284
28680684        Becket & Lee, LLP,    PO Box 3002,    Malvern, PA 19355-0702
28680685        Blue Cross and blue Shield of ILL.,     PO Box 34576,    Dept. 59805149,
                 Louisville, KY 40232-4576
28680690        CB/Pier 1 Imports,    PO Box 2984,    Mission, KS 66201
28680687       +Cap1/Cabelas,    4800 Nw 1st St Ste 300,     Lincoln, NE 68521-4463
28680694       +Chrysler Capital,    PO Box 961245,    Fort Worth, TX 76161-0244
28680695        City Colleges of Chicago,     Malcom X College,    1900 W Van Buren,     Chicago, IL 60612-3145
28680696       +City of Chicago Department of Finan,     Bureau of Billing Noticing/CS,
                 333 South State Street, Ste 330,     Chicago, IL 60604-3965
28680697        City of Chicago Dept. of Revenue,     Camera Enforcement Violation,      PO Box 88292,
                 Chicago, IL 60680-1292
28680698       +City of Chicago Parking,     Department of Finance,    P. O. Box 6330,     Chicago, IL 60680-6330
28680701        Commonwealth Edison-Care Center,     Bankruptcy Department,     PO Box 6113,
                 Carol Stream, IL 60197-6113
28680704       +Deja Gilbert,    15636 Church Drive,    South Holland, IL 60473-1537
28680705       +Department Stores National Bank,     701 East 60th Street North,     Sioux Falls, SD 57104-0432
28680706        Dept of Education/OSLA,    525 Central Park Dr., Ste. 60,      Oklahoma City, OK 73105-1723
28680707       #Diversifield Consultants, Inc.,     PO Box 1391,    Southgate, MI 48195-0391
28680708        EPMG of Illinois, S.C.,    PO Box 95968,     Oklahoma City, OK 73143-5968
28680712        Genesis FS Card Services,     PO Box 23039,    Columbus, GA 31902-3039
28680715        HSN,   P.O. BOX 659707,    Billings, MT 59102
28680713       +Harris & Harris, Auto Loan,     111 W Monroe St.,    Chicago, IL 60603-4096
28680716       +Hughes Net,    PO Box 16346,    Pittsburgh, PA 15242-0346
28680717       +Illiana Financial Credit Union,     1600 Huntington Drive,     Calumet City, IL 60409-5490
28680718       +Illinois Tollway,    PO Box 5544,    Chicago, IL 60680-5491
28680719       +Ingalls Memorial Hospital,     Bankruptcy Department,    1 Ingalls Drive,     Harvey, IL 60426-3558
28680720       +Karanique, LLC,    P.O Box 1366,    Hoboken, NJ 07030-1366
28680722       +Komyatte & Casbon,    Attn: Collections Department,     9650 Gordon Drive,
                 Highland, IN 46322-2980
28680723        Linebarger Goggan Blair & Sampson,     Attorneys at Law,    PO Box 06152,     Chicago, IL 60606-0152
28680726       +McCalla Raymer, Leibert Pierce,LLC,      Bankruptcy Deparment,     1 N Dearborn St., Suite 1200,
                 Chicago, IL 60602-4337
28680729       +Mr. Cooper Mortgage,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
28680730       +Municipal Collection of America, In,     3348 Ridge Road,     Lansing, IL 60438-3112
28680732        Olive Harvey College,    1001 S. Woodlawn Ave.,     Chicago, IL 60628
28680733       +Overstock,    799 W. Coliseum Way,    Midvale, UT 84047-4867
28680740        PNC Bank Auto Finance,    2730 Liberty Ave,     Pittsburgh, PA 15222-4704
28680741       +PNC Bank Auto Finance,    PO Box 3180,    Pittsburgh, PA 15230-3180
28680734       +Pacific Union Financial,     Bankruptcy Department,    1603 Lyndon B. Johnson Fwy.,
                 Farmers Branch, TX 75234-6071
28680737       +Penn Credit,    PO Box 1259 Deptartment 91047,     Oaks, PA 19456-1259
28680743        Portfolio Recovery Associates,     Bankruptcy Department,     500 W. 1st Ave,
                 Hutchinson, KS 67501-5222
28680746       +Radius Global Solutions,     PO Box 390846,    Minneapolis, MN 55439-0846
28680748       +Secretary of State,    Attn: Bankruptcy Department,     PO Box 7848,     Madison, WI 53707-7848
28680749        Secretary of State License Renewal,     3701 Winchester Road,     Springfield, IL 62707-9700
28680751       +South Shore Hospital,    8012 South Crandon Ave,     Chicago, IL 60617-1175
28680752       +South Suburban College,    15800 S. State Street,     South Holland, IL 60473-1270
28680753       +Southern Auto Financial Corp.,     6700 N Andrews Avenue,     Suite 500,
                 Fort Lauderdale, FL 33309-2199
28680756       +Suk S. Lee, MD,    8012 S Crandon,    Chicago, IL 60617-1124
28680765       +TCF Bank,    800 Burr Ridge Pkwy,    Burr Ridge, IL 60527-0865
28680763       +Target NB,    CCS Gray OPS Center,    PO Box 6497,    Sioux Falls, SD 57117-6497
28680766       +Time for Me Catalog,    6864 Engie Rd,    Cleveland, OH 44130-7910
28680767       +US Dept of Ed-Direct Loans,     PO Box 5609,    Greenville, TX 75403-5609
28680769       +Village Of Olympia Fields,     20040 Governors Drive,    Olympia Fields, IL 60461-1189
28680770       +Village Of South Holland Il,     Attn:Bankruptcy,    16226 Wausau Ave,
                 South Holland, IL 60473-2156
28680773       +WOW Cable Company,    825 East 99th Street,     Chicago, IL 60628-3120
28680771       +Weinstein, Pinson & Riley, PS,     2001 Western Ave,    Suite 400,    Seattle, WA 98121-3132

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QCLSTEEGE.COM Jun 24 2020 07:18:00      Catherine L. Steege, ESQ,   Jenner & Block,
                 353 N. Clark Street,   Chicago, IL 60654-5474
28680681       +EDI: CINGMIDLAND.COM Jun 24 2020 07:18:00      AT&T,   Bankruptcy Department,
                 5407 Andrew Highway,   Midland, TX 79706-3615
28680677        E-mail/Text: SRCO-Bankruptcy@advocatehealth.com Jun 24 2020 03:55:22      Advocate Health Care,
                 PO Box 4248,   Carol Stream, IL 60197-4248
28680678       +EDI: AIS.COM Jun 24 2020 07:18:00      American InfoSource,   4515 N. Santa Fe Ave.,
                 Oklahoma City, OK 73118-7901
28680679       +EDI: CBSAMERIMARK Jun 24 2020 07:18:00      Amerimark,   1112 7th Ave.,   Monroe, WI 53566-1364
        Case 20-05526        Doc 14     Filed 06/25/20 Entered 06/25/20 23:24:41             Desc Imaged
                                       Certificate of Notice Page 4 of 5


District/off: 0752-1           User: admin                  Page 2 of 3                   Date Rcvd: Jun 23, 2020
                               Form ID: 318                 Total Noticed: 100


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28680680       +EDI: PHINHARRIS Jun 24 2020 07:18:00       Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,    Chicago, IL 60604-3517
28680683       +EDI: TSYS2.COM Jun 24 2020 07:18:00       Barclays Bank Delaware,     125 S. West St.,
                 Wilmington, DE 19801-5014
28680686        EDI: CAPITALONE.COM Jun 24 2020 07:18:00        Cap One,   15000 Capital One Dr,
                 Richmond, VA 23238
28680689       +EDI: WFNNB.COM Jun 24 2020 07:18:00       CB/Carsons,    PO Box 182789,    Columbus, OH 43218-2789
28680692        EDI: WFNNB.COM Jun 24 2020 07:18:00       CB/VICSCRT (Victoria Secret),     PO Box 182128,
                 Columbus, OH 43218-2128
28680691        EDI: WFNNB.COM Jun 24 2020 07:18:00       CB/Vctrssec,    PO Box 182789,    Columbus, OH 43218-2789
28680688       +EDI: PHINGENESIS Jun 24 2020 07:18:00       Cb Indigo/gf,    Po Box 4499,
                 Beaverton, OR 97076-4499
28680699        EDI: COMCASTCBLCENT Jun 24 2020 07:18:00        Comcast,   PO Box 3002,
                 Southeastern, PA 19398-3002
28680700       +EDI: WFNNB.COM Jun 24 2020 07:18:00       Comenity Bank/Carsons,     3100 Easton Square Pl.,
                 Columbus, OH 43219-6232
28680702       +EDI: CMIGROUP.COM Jun 24 2020 07:18:00       Credit Management,     4200 International Parkway,
                 Carrollton, TX 75007-1912
28680703       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 24 2020 03:56:51         Credit One,
                 Bankrupcty Department,    PO Box 98873,    Las Vegas, NV 89193-8873
28680710        EDI: BLUESTEM Jun 24 2020 07:18:00       FINGERHUT/WEBBANK,    6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
28680709        EDI: BLUESTEM Jun 24 2020 07:18:00       Fingerhut,    PO Box 1250,    Saint Cloud, MN 56395-1250
28680711        EDI: AMINFOFP.COM Jun 24 2020 07:18:00       First Premier,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
28680714       +E-mail/Text: bankruptcy@hsn.net Jun 24 2020 03:54:54        Home Shopping Network,     PO Box 9090,
                 Clearwater, FL 33758-9090
28680693        EDI: JPMORGANCHASE Jun 24 2020 07:18:00       Chase Bank,    Safe Deposit Box Center,
                 PO Box 672024,   Dallas, TX 75267
28680721        E-mail/Text: bncnotices@becket-lee.com Jun 24 2020 03:53:02         Kohl/Capital One,    PO Box 3115,
                 Milwaukee, WI 53201-3115
28680724       +EDI: TSYS2.COM Jun 24 2020 07:18:00       Macy’s,    Bankruptcy Processing,    PO Box 8053,
                 Mason, OH 45040-8053
28680725       +EDI: CBSMASON Jun 24 2020 07:18:00       Massey,    1251 1st Ave,    Chippewa Falls, WI 54729-1691
28680727       +EDI: MID8.COM Jun 24 2020 07:18:00       Midland Funding, LLC,    Bankruptcy Department,
                 2365 Northside Drive, Suite 300,    San Diego, CA 92108-2709
28680728       +EDI: CBS7AVE Jun 24 2020 07:18:00      Monroe & Main,     1112 7th Ave.,    Monroe, WI 53566-1364
28680731       +E-mail/Text: bankrup@aglresources.com Jun 24 2020 03:52:15        Nicor Gas,    ALL MAIL GOES TO,
                 Bankruptcy Dept. PO Box 549,    Aurora, IL 60507-0549
28680739       +EDI: CBSPLS.COM Jun 24 2020 07:18:00       PLS,    9920 South Western Ave.,
                 Chicago, IL 60643-1823
28680742        EDI: PRA.COM Jun 24 2020 07:18:00      Portfolio Recovery Associates,
                 120 Corporate Blvd., Ste. 100,    Norfolk, VA 23502
28680744       +EDI: PRA.COM Jun 24 2020 07:18:00      PRA Receivable Management,      PO Box 41021,
                 Norfolk, VA 23541-1021
28680735        EDI: RMSC.COM Jun 24 2020 07:18:00       Pay Pal Credit,    PO Box 71202,
                 Charlotte, NC 28272-1202
28680736       +E-mail/Text: recovery@paypal.com Jun 24 2020 03:52:18        Paypal, Inc.,    2211 N 1st St,
                 San Jose, CA 95131-2021
28680738        E-mail/Text: peritus@ebn.phinsolutions.com Jun 24 2020 03:55:35
                 Peritus Portfolio Services, II, LLC,     PO Box 141419,    Irving, TX 75014-1419
28680745        EDI: Q3G.COM Jun 24 2020 07:18:00      Quantum3 Group,     PO Box 657,    Kirkland, WA 98083-0657
28680747       +E-mail/Text: legal@gosafco.com Jun 24 2020 03:52:36        SAFCO,    6300 Hazeltine NAT, Ste. 108,
                 Orlando, FL 32822-5109
28680750        E-mail/Text: ljones@swcu.org Jun 24 2020 03:52:34        Sherwin-Williams Credit Union,
                 Collection Department,    16230 Prince Drive,     South Holland, IL 60473
28680754        E-mail/Text: credit@snhu.edu Jun 24 2020 03:52:42        Southern New Hampshire University,
                 2500 N River Road,   Manchester, NH 03106
28680755        EDI: NEXTEL.COM Jun 24 2020 07:18:00       Sprint Nextel Correspondence,     Attn: Bankruptcy Dept.,
                 PO BOX 7949,   Overland Park, KS 66207
28680757        EDI: RMSC.COM Jun 24 2020 07:18:00       SYNCB/AMAZON PLCC,    PO Box 965015,
                 Orlando, FL 32896-5015
28680758        EDI: RMSC.COM Jun 24 2020 07:18:00       SYNCB/Care Credit,    Bankruptcy Department,
                 PO Box 965061,   Orlando, FL 32896-5061
28680759        EDI: RMSC.COM Jun 24 2020 07:18:00       SYNCB/GAP,    PO Box 965005,    Orlando, FL 32896-5005
28680760        EDI: RMSC.COM Jun 24 2020 07:18:00       SYNCB/JC PENNEY DC,    PO Box 965007,
                 Orlando, FL 32896-5007
28680761        EDI: RMSC.COM Jun 24 2020 07:18:00       SYNCB/JC Penneys,    PO Box 965036,
                 Orlando, FL 32896-5036
28686550       +EDI: RMSC.COM Jun 24 2020 07:18:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28680762        EDI: AIS.COM Jun 24 2020 07:18:00      T Mobile Wireless,     Attn: Bankruptcy Dept.,
                 4515 N santa Fe Ave,    Oklahoma City, OK 73118-7901
28680764       +EDI: WTRRNBANK.COM Jun 24 2020 07:18:00       Target NB,    Attn:Bankruptcy Dept.,     PO Box 673,
                 Minneapolis, MN 55440-0673
28680768       +E-mail/Text: renee@usanfsc.com Jun 24 2020 03:55:48        USA Pay Day Loan,    1541 N. Lewis Ave,
                 Waukegan, IL 60085-1759
          Case 20-05526            Doc 14       Filed 06/25/20 Entered 06/25/20 23:24:41                         Desc Imaged
                                               Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: admin                        Page 3 of 3                          Date Rcvd: Jun 23, 2020
                                      Form ID: 318                       Total Noticed: 100


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28680772       +EDI: CAPITALONE.COM Jun 24 2020 07:18:00     Worlds Foremost Bank,   4800 Nw 1st St Ste 300,
                 Lincoln, NE 68521-4463
                                                                                            TOTAL: 48

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 23, 2020 at the address(es) listed below:
              Catherine L. Steege, ESQ   csteege@jenner.com, csteege@ecf.axosfs.com
              David M Siegel   on behalf of Debtor 1 Rhonda L Ford davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
